Case 7:18-cv-04891-LMS Document 69 Filed 06/29/20 Page 1 of 5




     29th       June        2020




                              1
Case 7:18-cv-04891-LMS Document 69 Filed 06/29/20 Page 2 of 5




                              2
Case 7:18-cv-04891-LMS Document 69 Filed 06/29/20 Page 3 of 5




                              3
 Case 7:18-cv-04891-LMS Document 69 Filed 06/29/20 Page 4 of 5




IT IS FURTHER ORDERED, ADJUDGED, and DECREED, that in the event XANDER




                               4
Case 7:18-cv-04891-LMS Document 69 Filed 06/29/20 Page 5 of 5




                                  ______________________________


                                          29th       June          2020




                              5
